Citation Nr: 0615418	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-06 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active military service from January 1953 to 
July 1972.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision in which 
the RO denied the veteran's claim for service connection for 
right ear hearing loss; and a March 2003 rating decision in 
which the RO denied the veteran's claim for service 
connection for left ear hearing loss.  The veteran filed a 
notice of disagreement (NOD) in July 2003 to both decisions, 
and the RO issued a statement of the case (SOC) in December 
2003.  The appellant filed a substantive appeal (via VA Form 
9, Appeal to Board of Veterans' Appeals) in January 2004.

In March 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

A review of the claims file reveals that, after the RO's 
issuance of the December 2003 SOC, but prior to the RO's 
certification of the appeal to the Board  in January 2006, 
the RO received the report of a November 2004 audiology 
consult that is relevant to the issue on appeal.  However, 
the claims file does not reflect that the RO has considered 
this evidence.

Under these circumstances, the Board has no alternative but 
to remand this matter for RO consideration of the additional 
evidence received, in the first instance, and to issue a 
supplemental SOC (SSOC)) reflecting such consideration.  See 
38 C.F.R. §§ 19.31, 19.37 (2005).

Prior to adjudicating the claim, to ensure that all due 
process requirements are met, the RO should give the veteran 
another opportunity to present additional information and/or 
evidence pertinent to the claims on appeal.  The RO's notice 
letter to the veteran should explain that he/she has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2004) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  The RO's letter should also invite 
the veteran to submit all evidence in his possession (not 
previously requested), and ensure that its notice to the 
appellant meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate. 

Specific to this claim, the Board notes that the post-service 
medical records, to include three VA audiological examination 
reports (dated in April 2002, December 2002, and November 
2004) and private audiological reports, do not reveal that 
the veteran has right ear hearing loss that meets the 
criteria of 38 C.F.R. § 3.385.  Although this evidence 
cumulatively shows that the veteran has left ear hearing loss 
that meets the criteria of 38 C.F.R. § 3.385, based on a 
review of the claims file, the December 2002 VA audiologist 
opined that the veteran's left ear hearing loss was more 
likely than not unrelated to military service as there was no 
documentation of hearing loss in the service medical records.

Hence, on remand, the veteran should identify or submit 
evidence that shows that he has right ear hearing loss that 
meets the criteria under 38 C.F.R. §  3.385.  The veteran 
should also attempt to identify medical evidence that links 
either a diagnosed left and/or right hearing loss disability 
to the veteran's claimed exposure to loud engines during 
service.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran a 
letter requesting that he  provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to the claim 
on appeal.  The RO should ask the 
veteran to submit all pertinent 
evidence in his possession that is not 
already of record, and explain the type 
of evidence that it is his ultimate 
responsibility to submit.  Specific to 
this claim, the veteran should identify 
or submit evidence that establishes 
hearing loss disability in each ear, 
and that establishes a relationship 
between such current disability and 
service.  

The RO should ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the appellant that 
he has a full one-year period to 
respond, although VA may decide the 
claim within the one-year period. 

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After accomplished the requested 
actions, and any additional 
notification and/or development action 
deemed warranted, the RO should 
adjudicate the claim on appeal in light 
of all pertinent evidence (to 
specifically include the report of a 
November 2004 VA audiological 
evaluation and all other records 
associated with the claims file since 
the issuance of the December 2003 SOC), 
and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO should furnish 
to the appellant an SSOC that includes 
citation to and discussion of any 
additional legal authority considered, 
as well as clear reasons and bases for 
all determinations, and afford him the 
appropriate time for response before 
the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



